UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA
DEC 2 3 2015

Clerk, U.S. District and
Bankruptcy Courts

UNITED STATES OF AMERICA,

Plaintiff,

v. Civil Action No. 1:04-cv-00798 (PLF)

ALL ASSETS HELD AT BANK JULIUS,
Baer & Company, Ltd., Guernsey

Branch, account number 121128, in the
Name of Pavlo Lazarenko et al.,

Defendants In Rem.

MEMORANDUM OPINION AND ORDER

Counsel for Claimant Lazarenko has sent several letters to the Court’s chambers.

Counsel are admonished that the Rules of this Court do not allow direct contact between the

Court and counsel by letter, fax, or email unless the Court has so directed or requested, which it
has not in this case. E Local Civil Rule 5.1(a) (“Except when requested by a judge,

correspondence shall not be directed by the parties or their attorneys to a judge . . . .”); see alﬂ

 

Local Civil Rules Appendix B, D.C. Bar Voluntary Standards for Civility in Professional
Conduct 1] 33 (“We will avoid ex parte communications with the court, including the judge’s
staff, on pending matters . . . in letters and other forms of written communication . . . .”). T0 the
extent that issues arise between the parties requiring the attention of the Court, counsel shall ﬁle

written motions that comply with the Federal Rules of Civil Procedure and the Local Civil Rules

of this Court.

The Court understands that Magistrate Harvey permits non-e; m letter
communications under certain circumstances, but only with respect to discovery disputes.
Letters directed to Magistrate Judge Harvey’s chambers, however, must be strictly limited to
discovery matters W all other matters, including those raised in Claimant’s counsel’s December
17, 2015 letter to Judge Harvey, must be raised by motion in compliance with the Federal Rules
of Civil Procedure and the Local Civil Rules of this Court. The undersigned will not accept or
consider letters on any matter, including discovery. Letters, faxes, and emails from counsel also
will not be accepted as exhibits to motions. Legal arguments and requests for the Court to take
some action or provide some form of relief are to be presented by motion, not letter. Counsel’s
letter to the Court of December 22, 2015, Dkt. No. 533, and Claimant’s Motion to Convene a
Status Conference, Dkt. No. 534, thus will be stricken from the record and the Court will not
consider the matters raised therein, unless and until counsel ﬁles a proper motion in compliance
with this Order and the Federal Rules and Local Civil Rules.

Counsel are further advised that they must consult with each other prior to ﬁling
any nondispositive motion and must include with the motion a statement indicating whether the

motion is opposed. S_e_e Local Civil Rule 7(rn). The Court will not consider any motion that

does not comply with this requirement.

Accordingly, it is hereby
ORDERED that Claimant’s Request for a Status Conference [Dkt No. 533} and

Ciaimant’s Motion to Convene a Status Conference [Dkt No. 534] are STRICKEN from the

record.
SO ORDERED.
621.. OZ
PAUL L. FRIEDMAN
DATE: A; l A A. \ 5' United States District Court